DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Following prior arts are considered pertinent to applicant's disclosure.
US20060082879 (Miyoshi)
US 20170152687 A1 (Koizumi)
JP11043016 A (Nippon, submitted with IDS)
JP2004354178 A (Toyota, submitted with IDS)	
US 20100315216 A1(Hada)	
US 20070181810 A1 (Tan)
WO2018051906A1 (Koito, submitted with IDS)



Claim Interpretation-35 USC § 112(f) 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “temperature adjusting section “, “information acquiring section” and “control section”, in claims 1-3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor the applicant regards as the invention.

Claim limitation “1-3” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While “temperature adjusting section “, “information acquiring section” and “control section” are mentioned in the specification and drawing, there is not enough details how they are implemented. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Dependent claims are rejected based on their inheritance as they do not, at least completely, remedy theses.




Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim 1 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Miyoshi.

Miyoshi teaches with respect to claim 1. A sensor system adapted to be mounted on a vehicle, comprising:	 a sensor unit [(vehicle mounted stereo optical module, para 4, Fig.9)] configured to sense external information of the vehicle [(para 169-171)] :	 a temperature adjusting section configured to perform temperature adjustment of the sensor unit [(para 188)] :	 an information acquiring section configured to acquire identification information of a user while an engine of the vehicle is stopped [(para 181; an opened state of a door key is detected)] :	 and a control section configured to cause the temperature adjusting section to initiate the temperature adjustment in response to acquisition of the identification information [(in response to door key opened state detection start sensor check {S5 of Fig.14, para 181} and adjust the temperature of the stereo optical module based on the check {para 188}  )] .





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi in view of Koizumi.
	
	
Regarding Claim 2: Miyoshi does not explicitly show the information acquiring section is configured to acquire the identification information with radio waves.

However, in the same/related field of endeavor, Koizumi teaches the information acquiring section is configured to acquire the identification information with radio waves. [(para 32)] 
Therefore, in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because such combination would provide predictable result without changes of their respective functionalities.  

 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi in view of Nippon.
	
	
Regarding Claim 3: Miyoshi does not explicitly show the information acquiring section is configured to acquire the identification information with face authentication.
However, in the same/related field of endeavor, Nippon teaches the information acquiring section is configured to acquire the identification information with face authentication. [(see the English abstract submitted with IDS)] 
Therefore, in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because such combination would provide predictable result without changes of their respective functionalities.  

	
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi in view of Toyota.
	
	
Regarding Claim 4: Miyoshi does not explicitly show the temperature adjusting section includes a heat transferring member configured to transfer heat generated from the engine to the sensor unit.
However, in the same/related field of endeavor, Toyota teaches the temperature adjusting section includes a heat transferring member configured to transfer heat generated from the engine to the sensor unit. [(see the English translation attached, page 5 and Fig.2 )] 
Therefore, in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because such combination would provide predictable result without changes of their respective functionalities.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi in view of Hada.

Regarding Claim 5.	 Miyoshi does not explicitly show a lamp unit configured to emit visible light: a lamp housing defining a lamp chamber for accommodating the lamp unit: and a partition wall defining an accommodation space in the lamp chamber, wherein the sensor unit is disposed in the accommodation space.
.
However, in the same/related field of endeavor, Hada teaches a lamp unit configured to emit visible light: a lamp housing defining a lamp chamber for accommodating the lamp unit: and a partition wall defining an accommodation space in the lamp chamber, wherein the sensor unit is disposed in the accommodation space. [(Fig. 3, Fig.2;  para 21-22 )] 
Therefore, in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because such combination would provide predictable result without changes of their respective functionalities.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi in view of Tan.

Regarding Claim 6.	 Miyoshi does not explicitly show wherein the sensor unit is a LiDAR sensor unit.
However, in the same/related field of endeavor, Tan teaches wherein the sensor unit is a LiDAR sensor unit. [(para 1, Fig.3)] 
Therefore, in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because such combination would provide predictable result without changes of their respective functionalities.  

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi in view of Koito.

Regarding Claim 5.	 Miyoshi does not explicitly show a lamp unit configured to emit visible light: a lamp housing defining a lamp chamber for accommodating the lamp unit: and a partition wall defining an accommodation space in the lamp chamber, wherein the sensor unit is disposed in the accommodation space.
.
However, in the same/related field of endeavor, Koito teaches a lamp unit configured to emit visible light: a lamp housing defining a lamp chamber for accommodating the lamp unit: and a partition wall defining an accommodation space in the lamp chamber, wherein the sensor unit is disposed in the accommodation space. [(Fig. 6, head lamp 17, shielding member 83, 94/partition wall, housing 11, visible light camera 81, LiDAR sensor 82)] 
Therefore, in light of above discussion it would have been obvious to one of the ordinary skills in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because such combination would provide predictable result without changes of their respective functionalities.  

Regarding Claim 6: Koito additionally teaches wherein the sensor unit is a LiDAR sensor unit [(LiDAR sensor 82, Fig.6)] 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2426